Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
1. That the merchandise marked “A” and intialed JS (Import Specialist’s Initials) by Import Specialist Joseph Sollazzo (Import Specialist’s Name) on the invoices covered by the subject protest was assessed with duty at the rate of 22% ad valorem under the provisions of item 710.61, TSUS, and is claimed dutiable by the plaintiff at the rate of 15% ad valorem under item 710.80, TSUS.
2. That said merchandise consists of coradographs with standard accessories, said coradographs being drawing instruments which are not mathematical calculating instruments.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, said protest being limited to the articles marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the defendant and to establish the proper classification, as claimed by the plaintiff, to be under item 710.80, Tariff Schedules of the United States, as drawing instruments, at the rate of 15 percent ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.